Citation Nr: 0402575	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  03-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, and if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from June to September 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fargo, North Dakota.  

In this case, the RO reopened the veteran's claim and then 
denied entitlement to service connation for a back 
disability, bilateral spondylolysis at L4 and first degree 
spondylolisthesis at L4-L5, on the merits.  As reflected in 
the characterization of the issue on the first page of this 
decision, the Board is required to consider the issue of 
finality prior to any consideration on the merits, 
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Insofar as the determination made as to 
finality herein is consistent with the RO's decision and 
favorable to the veteran, he is not prejudiced by the Board's 
actions herein.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  In an unappealed decision dated in October 1980, the RO 
denied entitlement to service connection for a back 
disability.

3.  Evidence added to the record since the prior final denial 
includes service medical records as well as contemporary 
medical evidence that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  Currently diagnosed bilateral spondylolysis at L4 and 
first degree spondylolisthesis at L4-L5 were first manifested 
during active service and did not clearly and unmistakably 
exist prior to service entrance.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Bilateral spondylolysis at L4 and first degree 
spondylolisthesis at L4-L5 were incurred in active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003) are applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.

II.  Reopening the Claim

In an October 1980 rating decision, the RO denied service 
connection for a back disability, finding that the evidence 
showed that the veteran was discharged from service due to 
failure to meet the established physical standards but that 
no available medical evidence demonstrated incurrence of a 
back injury in service.  The veteran's service medical 
records were not available for review at that time.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's October 1980 rating 
decision and his appellate rights.  No further communication 
was received from the veteran until March 2001 when the 
veteran submitted a new claim for a back disorder.  Thus, the 
October 1980 decision became final.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  38 C.F.R. § 3.156(c) (2001) 
provides that where new and material evidence consists of a 
supplemental report from the service department the former 
decision will be reconsidered by the agency of original 
jurisdiction.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in March 2001, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's 1980 decision, the veteran's service medical 
records have been associated with the claims file.  These 
include a June 6, 1979, entrance medical examination and 
report of medical history, which are negative for orthopedic 
complaints or findings, to include as affecting the spine.  
Service records then show that in July 1979 the veteran was 
evaluated by the Entrance Physical Standards Board.  X-rays 
founds bilateral spondylolysis at L4 and first degree 
spondylolisthesis at L4-L5.  The report indicates that the 
veteran had a history of low back pain prior to service 
entrance and that such should be noted as a change to and/or 
discrepancy from the enlistment examination report.  The 
conclusion was that the veteran was unable to stand the 
rigors of training and was assigned a "P3" profile for his 
back, noted as existing prior to service.  He was approved 
for honorable discharge based on a failure to meet 
procurement medical fitness standards.

Additionally, since 1980 VA has received contemporary medical 
evidence showing current diagnoses of bilateral spondylolysis 
at L4 and first degree spondylolisthesis at L4-L5 and 
relating such to the veteran's period of active service.

Based on the above, the Board concludes that the evidence 
received since 1980 is new in that it was not previously of 
record and that it is material because it bears directly and 
substantially on the questions of the onset, existence, 
nature and etiology of a back disability.  As such, it is so 
significant that it must be considered in order to fairly 
decide the veteran's claim.  Accordingly, the veteran's claim 
of entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108.

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The veteran contends that his current bilateral spondylolysis 
at L4 and first degree spondylolisthesis at L4-L5 was 
incurred in service.  The veteran has reported an in-service 
injury, stating that he hurt his back doing push-ups, or that 
he fractured his back as a result of basic training.  In any 
event, he argues he was discharged from service by reason of 
his back disability.  



A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The veteran's signed statement relating to the 
origin, or incurrence of any disease or injury made in 
service if against his or her own interest is of no force and 
effect if other data do not establish the fact.  The 
presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

In this case, there were no diseases or injuries noted on the 
veteran's entrance examination in June 1979.  The Board 
recognizes that one month later, in July 1979, the Entrance 
Physical Standards Board noted as a correction the veteran's 
history of pre-service back pain.  The veteran's own report 
of back pain prior to service is, however, insufficient to 
establish the pre-existence of any back disability.  See 
38 C.F.R. § 3.304(b).  In concluding that bilateral 
spondylolysis of L4 and first degree spondylolisthesis L4 to 
L5 existed prior to service, moreover, the Entrance Physical 
Standards Board did not cite to any evidence other than the 
veteran's history of back pain and current clinical findings.  
There is, for instance, no pre-service medical evidence 
pertaining to the veteran's back.  As such, the available 
evidence does not clearly and unmistakably show the existence 
of any back disability prior to service entrance.  

The Board notes that in the course of this appeal and in 
post-service medical records, the history of the veteran's 
back problems is not entirely consistent.  For instance, the 
veteran was seen in January 1968 for an acute back strain, 
reported to have occurred in December 1985.  At that time the 
veteran gave a history of having fractured his back at age 16 
and having had spondylolisthesis since that time.  The 
veteran has cited to a back injury during service while doing 
push-ups or helping another soldier get up from the ground.  
In connection with VA treatment in August 2001, the veteran 
complained of having had back pain since the age of 13 or 14.  
Despite the above, what is clear is that no back disability 
was noted at service entrance, there is no competent medical 
evidence showing the pre-existence of such disability, and, 
the veteran was honorably discharged from service based on a 
back disability first identified and diagnosed during his 
active service period.  

Current medical evidence in the claims file continues to show 
that the veteran has bilateral spondylolysis at L4 and first 
degree spondylolisthesis at L4-L5.  Moreover, the claims file 
contains a February 2002 letter from a VA neurosurgeon, who 
stated,

[the veteran's] symptoms began while on 
active duty in the army back in 1979...the 
accident was documented at the time and 
he was evaluated by the Army physician 
locally.  He was discharged from active 
duty after this, due to his low back 
injury...His injury is clearly service 
related. 

The above conclusion is consistent with service records 
showing an initial complaint of back pain and X-ray evidence 
of bilateral spondylolysis at L4 and first degree 
spondylolisthesis at L4-L5 during active service, without 
competent evidence of pre-existing disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In this case, the evidence supports a conclusion that the 
veteran was first diagnosed with bilateral spondylolysis at 
L4 and first degree spondylolisthesis at L4-L5 during active 
service and that such disability continued thereafter.  As 
such, service connection is warranted.




ORDER

The application to reopen a claim of entitlement to service 
connection for a back disability is granted.

Service connection for bilateral spondylolysis at L4 and 
first degree spondylolisthesis at L4-L5 is granted.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



